DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 15 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over independent claims 1 and 15 of U.S. Patent No.  (10,902,579).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 15 of U.S. Patent No.  (10,902,579) contains every element of claim 1 and 15 of the instant application and thus obvious variant of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is obvious variant of the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon,qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 






Claim Mapping:
Claim 1 of instant application and claim 1 U.S. Patent No.  (10,902,579) are mapped below. 
Instant Application
U.S. Patent No.  (10,902,579)
An inspection system, comprising: an illuminator irradiating light into an interior of a hole; an imager acquiring a first image   by imaging the interior of the hole where the light is irradiated; and a processor detecting a blockage of at least a portion of the hole based on a luminance of the hole inside the first image.
 

An inspection system, comprising: an illuminator irradiating light into an interior of a hole; an imager acquiring a first image by imaging the interior of the hole where the light is irradiated; and a processor detecting a blockage of at least a portion of the hole based on a luminance of the hole inside the first image,

 wherein the hole is provided in a rotor of a generator, the rotor includes: a stacked body including a plurality of coils and a plurality of insulating bodies provided alternately in a first direction, a first opening piercing the stacked body in the first direction, and a fixing member fixing the stacked body and being provided on the stacked body, a second opening piercing the fixing member in the first direction, the hole is formed of the first opening and the second opening overlapping in the first direction, the stacked body includes a first portion overlapping the second opening in the first direction, and the first image includes the first portion exposed through the second opening.




Claims 3-14 and 16-19 are also rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable by virtue of their dependence on their respective independent claims.  

Claim Objections
Claims 3-11 and 16-19 are objected to as containing allowable subject matter once the double patenting rejection is properly addressed and the future amendment does not invoke statutory double patenting.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walton (U.S. 7,679,746 B1).

As per claims 1 and 15 Walton disclosed an inspection system/method, comprising: an illuminator irradiating light into an interior of a hole (col.1, lines 65-67) {Illumination source illuminating the hole(s) in a perforated panel}; an imager acquiring a first image by imaging the interior of the hole where the light is irradiated (col.1, lines 67, col.2, lines 1-11) {Camera retrieving images to determine blocked holes}; and a processor detecting a blockage of at least a portion of the hole based on a luminance of the hole inside the first image (col.5, lines 15-33) {Controller interfaces with camera to analyze the image for blockage}.

As per claim 12 Walton disclosed the system according to claim 1, wherein the processor detects an outer edge of the second opening and detects the blockage using an area on an inner side of the outer edge in the first image (col.12, lines 11-31) {Determining boundary along the image of the hole}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being un-patentable over Walton (U.S. 7,679,746 B1) and Goss et al (U.S. Pub. No. 2020/0116914 A1).

As per claim 2 Walton disclosed the system according to claim 1. Although Walton disclosed the illuminating light source and a camera lens, however Walton did not explicitly disclose, a mirror, the light source radiates light toward the mirror, the lens is provided between the light source and the mirror and refracts the light to be aligned with a direction from the light source toward the mirror, the mirror reflects the refracted light toward the hole, and the mirror is positioned between the hole and the imager when acquiring the first image. In the same field of endeavor, Goss disclosed wherein the illuminator includes a mirror (paragraph.56), the light source radiates light toward the mirror, the lens is provided between the light source and the mirror and refracts the light to be aligned with a direction from the light source toward the mirror (paragraphs.5 and 56), the mirror reflects the refracted light toward the hole (paragraphs.56 and 82) {Mirror(s) reflecting light form the light source through the holes}, and the mirror is positioned between the hole and the imager when acquiring the first image (paragraph.56) {Light reflected from the mirror(s) is used to help determine blockage}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated a mirror, the light source radiates light toward the mirror, the lens is provided between the light source and the mirror and refracts the light to be aligned with a direction from the light source toward the mirror, the mirror reflects the refracted light toward the hole, and the mirror is positioned between the hole and the imager when acquiring the first image as disclosed by Goss in the method/system disclosed by Walton in order to make the method system more robust, accurate and user friendly.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being un-patentable over Walton (U.S. 7,679,746 B1) and Wang et al (U.S. Pub. No. 2017/0356730 A1)

As per claim 13 Walton disclosed the system according to claim 1. However, Walton did not disclose claim 1 further comprising a robot, the illuminator and the imager being provided in the robot. In the same field of endeavor Wang disclosed a robot, the illuminator and the imager being provided in the robot (paragraph.35) {Robot mounted camera and light source for analyzing an image of a hole}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated a robot, the illuminator and the imager being provided in the robot as disclosed by Goss in the method/system disclosed by Walton in order to make the method system more robust, scalable and user friendly.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being un-patentable over Walton (U.S. 7,679,746 B1), Wang et al (U.S. Pub. No. 2017/0356730 A1) and Allen et al (U.S. Pub. No. 2011/0125423 A1).
14.    As per claim 14 Walton-Wang disclosed the system according to claim 13. However, both Walton and Wand did not explicitly disclose, wherein the robot moves over the rotor. In the same field of endeavor, Allen disclosed wherein the robot moves over the rotor (paragraphs.16 and 40) {Camera mounted robotic arm detects blockage by moving over turbine blade rotors}. 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the robot moves over the rotor as disclosed by Goss in the method/system disclosed by Walton in order to make the method system more robust, efficient and user friendly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647